    Case: 1:16-cv-02647-CAB Doc #: 157 Filed: 04/30/20 1 of 2. PageID #: 12805



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION




   SEAN DECRANE
                          Plaintiff,                  Case No. 1:16-cv-02647
                  v.                                  Judge Christopher A. Boyko
   EDWARD J. ECKART, et al.                           Magistrate Judge William H. Baughman, Jr.
                          Defendants.


                                        JOINT STATUS REPORT


        The parties respectfully submit this joint status report as directed by the Court’s civil-docket

management order, issued in light of N.D. Ohio General Order 2020-5-1 regarding COVID-19.

ECF #156.

        The only pending motion is Defendants’ second summary-judgment motion. See ECF #139,

151, 152. The parties request that the Court, after ruling on that motion, if necessary, set a

telephonic status conference to discuss new dates.




                                              Page 1 of 2
    Case: 1:16-cv-02647-CAB Doc #: 157 Filed: 04/30/20 2 of 2. PageID #: 12806



Respectfully submitted,

 /s/ Ashlie Case Sletvold                     s/ David R. Vance (per consent)
 Subodh Chandra (0069233)                     Jon M. Dileno (0040836)
 Ashlie Case Sletvold (0079477)               David R. Vance (0083842)
 Patrick Haney (0092333)                      Zashin & Rich Co., L.P.A.
 Brian Bardwell (0098423)                     950 Main Avenue, 4th Floor
 THE CHANDRA LAW FIRM LLC                     Cleveland, Ohio 44113
 The Chandra Law Building                     216.696.4441 Phone
 1265 W. 6th St., Suite 400                   216.696.1618 Fax
 Cleveland, OH 44113-1326                     jmd@zrlaw.com
 216.578.1700 Phone                           drv@zrlaw.com
 216.578.1800 Fax
 Subodh.Chandra@ChandraLaw.com                William Menzolora (0061136)
 Ashlie.Sletvold@ChandraLaw.com               City of Cleveland Department of Law
 Patrick.Haney@ChandraLaw.com                 601 Lakeside Avenue, Room 106
 Brian.Bardwell@ChandraLaw.com                Cleveland, Ohio 44114
                                              216.664.2800 Phone
 Attorneys for Plaintiff Sean DeCrane         wmenzalora@city.cleveland.oh.us

                                              Attorneys for Defendants




                                        Page 2 of 2
